Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 12, and 20 have been amended. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (2017/0316696) in view of Mannan (2019/0251762) further in view of Bijor (2017/0351977).

Claim 1: Bartel discloses: A network computing system comprising: 
a communication interface communicating, over one or more networks, with computing devices of requesting users and transport providers throughout a transport service region, the transport providers comprising a set of autonomous vehicles (AVs); (Bartel ¶0022 disclosing a communication interface to communicate with user devices and the fleet of transport vehicles over a number of networks; ¶0022 further discloses the system can provide transportation arrangement with AVs of SDVs (see also ¶0021 further disclosing autonomous vehicles (AVs) and self-driving vehicles (SDVs); ¶0023 discloses the available vehicles being disperse throughout a given region (city or metropolitan area), and ¶0024 discloses autonomously operating the SDV in a given geographic region; ¶0024 and ¶0026 also discloses PDZs (hotspot locations as the optimal location for a crowded area, etc.))
at least one processor of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the network computing system to perform operations comprising: (Bartel ¶0020 disclosing instructions executed by one or more processors; the instructions can be carried on a computer-readable medium which may be memory storage devices; machines and processing resources and computers (¶0019 and ¶0020))
receiving, via the communication interface over the one or more networks, a transport request from a requesting user of the transport service region; (Bartel ¶0022 discloses the transport facilitation system (which includes the networks and communication interface as indicated in above citations) linking requesting users with transport vehicles and/or AVs or SDVs; a requesting user can provide an input on a user device to transmit a pick-up request to the transport facilitation system, the request can be received by the communications interface)
identifying a subset of the transport providers as candidates to service the transport request; (Bartel ¶0029 disclosing the selection engine identifying a set of transport vehicles and/or SDVs proximate to the requesting user and, look up vehicle profile data, and determine one or more optimal vehicles to service the pick-up request)
transmitting, via the communication interface over the one or more networks, a transport assignment to the selected transport provider to cause the selected transport provider to service the transport request; (Bartel ¶0033 disclosing upon selecting the SDV as being the most optimal vehicle, the selection engine can transmit an invitation to the SDV to service the pick-up request) 
and based on the transport assignment, autonomously utilizing one or more sensors of an AV of the selected transport provider to autonomously navigate the AV of the selected transport provider along a route to the one or more PDZs. (Bartel ¶0033 disclosing transmitting an invitation to the SDV to service the pick-up request; the SDV can accept the invitation, and when the invitation is accepted, the system provides the SDV with route information indicating a most optimal route to the location, or the SDV may be provided with mapping resources to identify the most optimal route independently (based on transport assignment); ¶0040 discloses the control system utilizing specific sensor resources to intelligently operate the vehicle by autonomously steering as the vehicle progresses to a destination; ¶0041 also discloses that the sensor data being used to determine actions to be performed by the vehicle in order for the vehicle to continue on a route to a destination (autonomously using sensors of the SDV to autonomously navigate the AV along a route to the PDZ (i.e. destination/drop-off zone))

Bartel in view of Mannan discloses:
selecting a transport provider, from among the subset of the transport providers, by performing operations comprising: (Bartel ¶0033 disclosing upon selecting the SDV as being the most optimal vehicle, the selection engine can transmit an invitation to the SDV to service the pick-up request)
transmitting, via the communication interface, a query to each AV control system of each transport provider requesting a proposed cost to service the transport request and a proposed price to be paid by the transport provider in exchange for utilizing one or more pick-up/drop-off zones (PDZs) in servicing the request; 
Bartel discloses selecting a transport provider from among the subset of transport providers, but does not explicitly disclose the selection is performed comprising transmitting, via the communication interface, a query to each AV control system of each transport provider requesting a proposed cost to service the transport request and a proposed price to be paid by the transport provider in exchange for utilizing one or more pick-up/drop-off zones (PDZs) in servicing the request. Mannan discloses this limitation: (Mannan ¶0058 disclosing the third processor receiving the ride request and determining that the type is an intra-city ride (PDZ) and distance based on pick-up drop-off locations (also PDZs); ¶0059 discloses the third processor transmits queries to the server to retrieve pricing rules and determined the fare for the ride for each set of available vehicles based on the pick-up and drop-off points; see also ¶0036 disclosing the third processor transmits queries to retrieve the pricing rules, and the third transceiver transmits or receives messages from the server, the vehicle computing device, etc.; (note, the proposed cost to complete the transport request is the proposed price to be paid in exchange for using the pick-up/drop-off zones to service the request)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartel to include transmitting, via the communication interface, a query to each AV control system of each transport provider requesting a proposed cost to service the transport request and a proposed price to be paid by the transport provider in exchange for utilizing one or more pick-up/drop-off zones (PDZs) in servicing the request list as taught by Mannan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartel in order to provide options to the customer to select a vehicle for the ride so that the customer can make an informed decision to select a vehicle for the ride; taking data of the vehicles into consideration to determine the fare for the rise (see ¶0011 of Mannan).

receiving, via the communication interface from each AV control system, the proposed cost to complete the transport request and the proposed price to be paid in exchange for utilizing one or more PDZs being provided by the transport provider in servicing the request; 
Bartel discloses that the app interface can enable the user to check current price levels for the transportation arrangement service (¶0063), but does not explicitly disclose receiving, via the communication interface from each AV control system, the proposed cost to complete the transport request and the proposed price to be paid in exchange for utilizing one or more PDZs being provided by the transport provider in servicing the request. Mannan discloses this limitation: (Mannan ¶0060 discloses the third processor transmits the options to the customer device of each vehicle and their respective prices for servicing the request (note, the proposed cost to complete the transport request is the proposed price to be paid in exchange for using the pick-up/drop-off zones to service the request)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartel to include receiving, via the communication interface from each AV control system, the proposed cost to complete the transport request and the proposed price to be paid in exchange for utilizing one or more PDZs being provided by the transport provider in servicing the request as taught by Mannan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartel in order to provide options to the customer to select a vehicle for the ride so that the customer can make an informed decision to select a vehicle for the ride; taking data of the vehicles into consideration to determine the fare for the rise (see ¶0011 of Mannan).

Bartel in view of Mannan further in view of Bijor discloses:
and selecting, by a transport coordinator included in the network computing system, the transport provider, from among the subset of the transport providers, based on the received proposed cost to complete the transport request and the received proposed price to be paid in exchange for utilizing one or more PDZs being provided by the transport provider in servicing the request;
Bartel discloses selecting a transport provider from among the subset of the transport providers (¶0033), but does not explicitly disclose selecting the transport provider, from among the subset of the transport providers, based on the received proposed cost to complete the transport request and the received proposed price to be paid in exchange for utilizing one or more PDZs being provided by the transport provider in servicing the request. Bijor discloses this limitation: (Bijor ¶0035 disclosing the facilitation service coordinating between an event, providers, and users; the event data that may be sent to the users may include price discount corresponding to an amount for the transport service that can be provided for the user; ¶0037 disclosing the users receiving the notification about the event and providing a network service where users can make requests for transport or delivery services, the system can select the transport providers; see also ¶0043 disclosing the facilitation service communicating with the notification component to transmit notification to the users, which may include information such as the price discount for the transport service; ¶0050 further discloses the system associating the price discount with the user’s account; the event provider may specify a location condition so that the system can apply the price discount only if the user gets dropped off within a predefined distance from the event (PDZ); ¶0046 discloses an indication that the user wants a reminder to request the transport service at a time before the event; ¶0054 discloses the reminder to the user to request the transport, and the user send the request (¶0059), where the matching service of the system processes the request; a vehicle select component of the matching service selects a service provider to provide the transport service from a pool of available candidate service providers/vehicles; ¶0061 discloses the matching service updates the trip entry associate with the transport service and rests which includes the price parameters associated with the trip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartel in view of Mannan to include and selecting, by a transport coordinator included in the network computing system, the transport provider, from among the subset of the transport providers, based on the received proposed cost to complete the transport request and the received proposed price to be paid in exchange for utilizing one or more PDZs being provided by the transport provider in servicing the request as taught by Bijor. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartel in view of Mannan in order to provide options to arrange transport services where the system can select service providers to perform the service (see ¶0013 of Bijor).

in response to the transport coordinator determining that the selected transport provider accepted the transport assignment, transmitting by the transport coordinator match data to the computing device of the requesting user to facilitate rendezvous between the requesting user and the selected transport provider; 
Bartel discloses selecting a transport provider from among the subset of the transport providers (¶0033), but does not explicitly disclose that in response to the transport coordinator determining that the selected transport provider accepted the transport assignment, transmitting by the transport coordinator match data to the computing device of the requesting user to facilitate rendezvous between the requesting user and the selected transport provider. Bijor discloses this limitation: (Bijor ¶0062 disclosing the matching service transmits the invitation to the selected service provider (also see above citations for the claim limitation), if the service provider chooses to provide the transport service, the service provider accepts, and the acceptance is transmitted to the matching service; the matching service transmits the data to the user that the service provider has been selected, and the matching service provides an ETA to the pickup location of the user (facilitate rendezvous between user and provider) the data may also include the image of the vehicle, and other information on the provider or pickup; ¶0063 disclosing the trip monitor component of the matching service tracking/monitoring the location of the service provider as the provider travels to pick up the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartel in view of Mannan to include that in response to the transport coordinator determining that the selected transport provider accepted the transport assignment, transmitting by the transport coordinator match data to the computing device of the requesting user to facilitate rendezvous between the requesting user and the selected transport provider as taught by Bijor. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartel in view of Mannan in order to provide options to arrange transport services where the system can select service providers to perform the service (see ¶0013 of Bijor).

Claims 12 and 20 –
Claims 12 and 20 are directed to a computer-implemented method and a tangible computer-readable medium, respectfully. Claims 12 and 20 recite limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a system. Claims 12 and 20 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claims 12 and 20 recite: 
determining, from a set of transport providers in the transport service region, a subset of transport providers as candidates to service the transport request, the transport providers comprising a set of autonomous vehicles (AVs); (Bartel ¶0029 disclosing the selection engine identifying a set of transport vehicles and/or SDVs proximate to the requesting user and, look up vehicle profile data, and determine one or more optimal vehicles to service the pick-up request; ¶0022 further discloses the system can provide transportation arrangement with AVs of SDVs (see also ¶0021 further disclosing autonomous vehicles (AVs) and self-driving vehicles (SDVs); ¶0023 discloses the available vehicles being disperse throughout a given region (city or metropolitan area), and ¶0024 discloses autonomously operating the SDV in a given geographic region)

Claim 2: The network computing system of claim 1, 
wherein the subset of the transport providers comprises one or more third-party AVs, and wherein the query to each AV control system of each third-party AV of the one or more third-party AVs indicates a pick-up location and a destination and identifies the one or more PDZs; (Bartel ¶0022 disclosing the vehicles may be vehicle managed by the transport facilitation system, or vehicles owned by third-party entities that are available to service the requests; ¶0022 a requesting user can provide an input on a user device to transmit a pick-up request; ¶0023 disclosing the pick-up request can include a pick-up location; ¶0013 disclosing transmitting a pick-up request from a pick-up location to a destination (also PDZs); ¶0023 discloses the available vehicles being disperse throughout a given region (city or metropolitan area), and ¶0024 discloses autonomously operating the SDV in a given geographic region (also PDZs); ¶0022 further discloses the system can provide transportation arrangement with AVs of SDVs (see also ¶0021 further disclosing autonomous vehicles (AVs) and self-driving vehicles (SDVs); ¶0024 and ¶0026 also discloses PDZs (hotspot locations as the optimal location for a crowded area, etc.)
and the operations further comprise: receiving, via the communication interface over the one or more networks from each AV control system of each third-party AV, a proposed route from the pick-up location to the destination. (Bartel ¶0033 disclosing the transportation facilitation system utilizing map data and traffic data to provide the SDV with route information indicating a shortest or most optimal route to the pick-up location; ¶0040 disclosing the control system autonomously operating the steering of the vehicle as the vehicle progresses to the destination, the control system performing vehicle control actions such as route planning; ¶0041 disclosing the control system processing sensor data in order to continue on a route to the destination)

Claim 3: The network computing system of claim 2, wherein the operations further comprise: 
identifying the one or more PDZs associated with servicing the request; (Bartel ¶0013 disclosing transmitting a pick-up request from a pick-up location to a destination (also PDZs); ¶0023 discloses the available vehicles being disperse throughout a given region (city or metropolitan area), and ¶0024 discloses autonomously operating the SDV in a given geographic region (also PDZs); ¶0026 also discloses PDZs (hotspot locations as the optimal location for a crowded area, etc. )
verifying an availability of the one or more PDZs; (Bartel ¶0024 disclosing identifying that the pickup location corresponds to a typically crowded area that has been historically difficult to coordinate pick-ups; determining a specified location or multiple locations around the area that will result in the least time for a rendezvous; the hot spot manager can identify one or more optimal pick-up locations (i.e. hotspots)  and establish the optimal location as the respective hotspot location for the crowded area)
wherein the service query identifies the one or more PDZs based on verifying the availability of the one or more PDZs. (Bartel ¶0028 disclosing when a pick-up request is received, the selection engine can process the data to determine whether the user has preferences such as a preferred pick-up location, etc.; the selection engine can identify whether the input pick-up location is within a pre-determined area correlated to a hotspot pickup location and if so, the route data can reflect the hotspot location and transmit a confirmation to the user to meet at the hotspot location (also for determining whether the input pick-up location is a default location, i.e. user’s home or work…end user’s driveway, etc.))

Claim 4: The network computing system of claim 2, wherein the operations further comprise: 
determining an optimization score of each transport provider in the subset based on a plurality of utility metrics; wherein the transport provider is selected based on the optimization score of each transport provider in the subset. (Bartel ¶0031 disclosing the selection engine generating a high score for the SDV or transport vehicle and their respective locations to the pick-up locations, and also generating a ranking for each of the proximate vehicles; the technique performed by the selection engine can balance the accommodation features of the SDV, and also score the locations of the SDVs to the pick-up location (utility metrics); the score may be based on their respective accommodation features (see also ¶0027 disclosing accommodation features); see also ¶0081 disclosing match optimization include a scoring or ranking operation ranking each of the vehicles based on the vehicle’s accommodation features, and distance or time from the location)

Claim 7: The network computing system of claim 4, wherein selecting the transport provider further comprises: ranking the subset of the transport providers based on the optimization score determined for each transport provider in the subset of transport providers; and wherein the selected transport provider is selected based at least in part on the ranked subset of transport providers. (Bartel ¶0081 disclosing match optimization include a scoring or ranking operation ranking each of the vehicles based on the vehicle’s accommodation features, and distance or time from the location; a minimum score may be required in order for the system to make a selection (selection is based at least in part on the scoring/ranking); ¶0031 also discloses ranking and scoring the SDVs and the selection engine slightly favoring a certain SDV based on an accommodation)

Claim 13: The computer-implemented method of claim 12, further comprising obtaining a classification of each of the transport providers indicating that a first of the transport providers is an internal AV, a second of the transport providers is an internal AV third-party AV, and a third of the transport providers is a human driven vehicle. (Bartel ¶0022 disclosing the transport facilitation system providing arrangement to link requesting users with transport vehicles or AVs or SDVs and that such vehicles may be vehicle managed by the transport facilitation system (AVs or SDVs, i.e. internal AV), or vehicles owner by third party entities (e.g. human0driven vehicles, AVs, or SDVs))


Claim 19: The computer-implemented method of claim 12, further comprising: 
associating a set of PDZs and a set of AVs using registration data; (Bartel ¶0026 disclosing the system storing vehicle profiles for each available transport vehicle which can indicate a license plate number, etc.; ¶0029 disclosing  the selection engine identifying a set of transport vehicles and/or SVDs proximate to the requesting user and looking up vehicle profile data in the vehicle profiles of the proximate vehicles to determine one or more optimal vehicles to service the pick-up request)
and determining that a first transport provider in the subset of transport providers is associated with a given one of the one or more PDZs in response to determining that the first transport provider is in the set of AVs associated with the given one of the one or more PDZs that is in the set of the PDZs associated. (Bartel ¶0029 disclosing  the selection engine identifying a set of transport vehicles and/or SVDs proximate to the requesting user and looking up vehicle profile data in the vehicle profiles of the proximate vehicles to determine one or more optimal vehicles to service the pick-up request; ¶0033 disclosing selecting the SDV; ¶0026 disclosing the system storing vehicle profiles for each available transport vehicle which can indicate a license plate number, etc.)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (2017/0316696) in view of Mannan (2019/0251762) further in view of Bijor (2017/0351977) further in view of Batra (US 10,522,037).

Claim 5: The network computing system of claim 1, wherein the operations further comprise:
Bartel discloses servicing a request to a PDZ, but does not explicitly disclose verifying that a given PDZ of the one or more PDZs will be available to be utilized by the selected transport provider using a probabilistic model in response to determining that a likelihood AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020associated with the given PDZ being available transgresses a threshold, the probabilistic model comprising a machine learning model that is trained to estimate a likelihood that a set of PDZs will be available upon arrival of a transport provider using historical data, the machine learning model being trained by identifying features from the historical data. Batra discloses these limitations: 
 verifying that a given PDZ of the one or more PDZs will be available to be utilized by the selected transport provider using a probabilistic model in response to determining that a likelihood AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020associated with the given PDZ being available transgresses a threshold, (Batra Col. 2, Ln. 59-57 disclosing a parking system that determines or indicated whether there is availability for a vehicle to park in the non-demarcated parking zone (PDZs) and/or a probability that the vehicle can park in the non-demarcated parking zone; Col. 6, Ln. 7-10 disclosing the system using a machine learning model referred to as an object detection model to detect vehicle in the non-demarcated parking zone; Col. 6, Ln. 27-37 disclosing the system determining parking availability using image analysis and calculating the distance between the vehicle in the non-demarcated parking zone  in order to determine if there is availability (using vehicle dimensions); if the distance less can a constant buffer (threshold) to allow room between the vehicles is greater than the average dimension of a vehicle, the system can determine that there is availability; if the constant buffer is less than or equal to the average dimension, then the system determines that there is no parking availability)
the probabilistic model comprising a machine learning model that is trained to estimate a likelihood that a set of PDZs will be available upon arrival of a transport provider using historical data, the machine learning model being trained by identifying features from the historical data. (Batra Col. 2, Ln. 59-57 disclosing a parking system that determines or indicated whether there is availability for a vehicle to park in the non-demarcated parking zone (PDZs) and/or a probability that the vehicle can park in the non-demarcated parking zone; Col. 6, Ln. 7-10 disclosing the system using a machine learning model referred to as an object detection model to detect vehicle in the non-demarcated parking zone; Col. 6, Ln. 17-21 disclosing the system can train the object detection model based on historical data associated with detecting vehicles in the non-demarcated zone according to one or more object detection parameters; Col. 7, Ln. 29-33 disclosing the historical data associated with vehicles parking in the non-demarcated parking zone at a time corresponding to the estimated time of arrival the vehicle that is to park in the non-demarcated parking zone and/or the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartel in view of Mannan further in view of Bijor to include verifying that a given PDZ of the one or more PDZs will be available to be utilized by the selected transport provider using a probabilistic model in response to determining that a likelihood AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020associated with the given PDZ being available transgresses a threshold, the probabilistic model comprising a machine learning model that is trained to estimate a likelihood that a set of PDZs will be available upon arrival of a transport provider using historical data, the machine learning model being trained by identifying features from the historical data as taught by Batra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (2017/0316696) in view of Mannan (2019/0251762) further in view of Bijor (2017/0351977) further in view of Wang (2017 /0220966).

Claim 6: The network computing system of claim 4, 
Bartel discloses a plurality of metrics to perform matching and selection of the transport vehicle, but does not explicitly disclose that the plurality of utility metrics comprises transport supply-demand conditions of a current sub-region in which the transport provider is located, and PDZ supply-demand conditions of the current sub- region. Wang discloses this limitation: 
wherein the plurality of utility metrics comprises transport supply-demand conditions of a current sub-region in which the transport provider is located, and PDZ supply-demand conditions of the current sub- region. (Wang ¶0147 disclosing supply and demand indicators or metrics; comparing the total number of potential available service providers with the total number of potential available customers; the numbers are drawn from each respective pool within each geographic zone– the pool of potential service providers and pool of potential available customers and the geographic zones; the indicators are used to display supply and demand information in each region or geographic zone)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartel in view of Mannan further in view of Bijor to include the plurality of utility metrics comprises transport supply-demand conditions of a current sub-region in which the transport provider is located, and PDZ supply-demand conditions of the current sub- region as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartel in view of Mannan further in view of Bijor in order to allow parties to have an even more transparent negotiation process (see ¶0147 of Wang).

Claim 14: The computer-implemented method of claim 13, wherein the selected transport provider is associated with a first classification, further comprising: 
Bartel discloses that the driver of the vehicle or the self-driving vehicle may accept or deny the invitation to service the pickup request (¶0032 and ¶0033), but does not explicitly disclose determining that the selected transport provider fails to accept the transport assignment; in response to determining that the selected transport provider fails to accept the transport assignment, transmitting the transport assigned to a second transport provider in the subset of the transport providers that is associated with a second classification; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 7 Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020in response to determining that the second transport provider fails to accept the transport assignment, transmitting the transport assigned to a human driver. Wang discloses these limitations: 
determining that the selected transport provider fails to accept the transport assignment; (Wang ¶0321 disclosing the matching system finding a best matching service provider on the customer’s favorites list (both classifications) and once the service provider is identified, the system sending the request to the provider; the provider may accept or not accept; the service provider declines the request and the system identifies another best matching service provider)
in response to determining that the selected transport provider fails to accept the transport assignment, transmitting the transport assigned to a second transport provider in the subset of the transport providers that is associated with a second classification; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 7 Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020in response to determining that the second transport provider fails to accept the transport assignment, transmitting the transport assigned to a human driver. (Wang ¶0321 disclosing the first/original transport provider declining the service request, the system then identifying another best matching service provider (as second classification); ¶0091 discloses that the process repeats until the service provider accepts the servicer request; see also ¶0434 disclosing using filtering options to find the best matching service provider, the service provider declining and the system going to the next provider and occurs until a service provider accepts a request; see ¶0076 disclosing that the service providers are driver who register in the system prior to being able to carry out service requests; the system prompt the provider to enter information such as their driver’s license, etc. (human drivers))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartel in view of Mannan further in view of Bijor to include determining that the selected transport provider fails to accept the transport assignment; in response to determining that the selected transport provider fails to accept the transport assignment, transmitting the transport assigned to a second transport provider in the subset of the transport providers that is associated with a second classification; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 7 Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020in response to determining that the second transport provider fails to accept the transport assignment, transmitting the transport assigned to a human driver as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bartel in view of Mannan further in view of Bijor in order to select the best matching service provider (see ¶0321 of Wang).

Claim 15: The computer-implemented method of claim 14, further comprising: 
determining an optimization score of each transport provider in the subset based on a plurality of utility metrics. (Bartel ¶0031 disclosing the selection engine generating a high score for the SDV or transport vehicle and their respective locations to the pick-up locations, and also generating a ranking for each of the proximate vehicles; the technique performed by the selection engine can balance the accommodation features of the SDV, and also score the locations of the SDVs to the pick-up location (utility metrics); the score may be based on their respective accommodation features (see also ¶0027 disclosing accommodation features); see also ¶0081 disclosing match optimization include a scoring or ranking operation ranking each of the vehicles based on the vehicle’s accommodation features, and distance or time from the location)

Claim 16: The computer-implemented method of claim 14, further comprising: 
Bartel discloses determining an optimization score (rank) of each transport provider, but does not explicitly disclose determining an optimization score of the transport provider based on a combination of the proposed cost to service the transport request and the proposed price to be paid for utilizing one or more PDZs indicated in the service response provided by the transport provider. Dicker does:
determining an optimization score of the transport provider based on a combination of the proposed cost to service the transport request and the proposed price to be paid for utilizing one or more PDZs indicated in a service response provided by the transport provider. (Dicker ¶0016 disclosing the system performing price optimization based on input to determine the upfront price and calculating a probability that the actual cost (e.g. including payment to the driver) will be within a predetermined range; ¶0047 disclosing the pricing engine initiating a logical fare meter for each transport service request being based on individual transport service rate for transport types (type can be luxury (¶0019))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bartel in view of Mannan further in view of Bijor to include determining an optimization score of the transport provider based on a combination of the proposed cost to service the transport request and the proposed price to be paid for utilizing one or more PDZs indicated in the service response provided by the transport provider as taught by Dicker in the system of Bartel in view of Mannan further in view of Bijor, in order to provide the most optimal SDV to service the transport request (Dicker ¶0012).

Claim 17: The computer-implemented method of claim 16, wherein the determining of the optimization score for the transport provider comprises:
 identifying one or more PDZs that are associated with the transport request; (Bartel ¶0023 disclosing the request including a location where the SDV can rendezvous with the user; the vehicle being dispersed throughout a given region or metro area and the vehicle interface transmitting vehicle location to that the selection engine to enable the engine to readily service the request; ¶0024 disclosing the transport facilitation system identifying the pick-up location corresponding to a crowded area historically difficult to coordinate pick-ups)
and determining whether the one or more PDZs are usable by the transport provider based on data describing each of the one or more PDZs and information associated with the transport provider. (Bartel ¶0024 disclosing the system determining that the pickup location correspond to an area that is difficult to coordinate pickups (usability) (i.e. such as the area being crowded), the hot spot manager can compile the pickup data to identify one or more optimal pickup locations that can minimize rendezvous times and establish the optimal location as the respective location for the respective crowded area)

Clais 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (2017/0316696) in view of Mannan (2019/0251762) further in view of Bijor (2017/0351977) further in view of Dicker (2017/0352125).

Claim 8: The network computing system of claim 4, 
Bartel discloses determining an optimization score (rank) of each transport provider, but does not explicitly disclose determining an optimization score of the transport provider based on a combination of the proposed cost to service the transport request and the proposed price to be paid for utilizing one or more PDZs indicated in the service response provided by the transport provider. Dicker does:
wherein the determining of the optimization score of each transport provider in the subset based on a set of service responses comprises: determining an optimization score of the transport provider based on a combination of the proposed cost to service the transport request and the proposed price to be paid for utilizing one or more PDZs indicated in the service response provided by the transport provider. (Dicker ¶0016 disclosing the system performing price optimization based on input to determine the upfront price and calculating a probability that the actual cost (e.g. including payment to the driver) will be within a predetermined range; ¶0047 disclosing the pricing engine initiating a logical fare meter for each transport service request being based on individual transport service rate for transport types (type can be luxury (¶0019))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bartel in view of Mannan further in view of Bijor to include determining an optimization score of the transport provider based on a combination of the proposed cost to service the transport request and the proposed price to be paid for utilizing one or more PDZs indicated in the service response provided by the transport provider as taught by Dicker in the system of Bartel in view of Mannan further in view of Bijor, in order to provide the most optimal SDV to service the transport request (Dicker ¶0012).  

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (2017/0316696) in view of Mannan (2019/0251762) further in view of Bijor (2017/0351977) further in view of Dicker (2017/0352125) further in view of Chen (2020/0311846).

Claim 9: The network computing system of claim 8, wherein the operations further comprise: 
Bartel discloses determining optimal transport vehicles to service the pick-up request, but does not explicitly disclose determining the transport provider is capable of utilizing the one or more PDZs based on operational capabilities of the transport provider and operational constraints of the each of the one or more PDZs, the operational constraints comprising at least one of operating in reverse, AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5 Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020performing parallel parking, or using particular PDZ geometries or dimensions; wherein the transport provider is selected based in part on determining the transport provider is capable of utilizing the one or more PDZs. Chen discloses this limitation 
determining the transport provider is capable of utilizing the one or more PDZs based on operational capabilities of the transport provider and operational constraints of the each of the one or more PDZs, the operational constraints comprising at least one of operating in reverse, AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5 Application Number: 16/948,484Dkt: 4872.171US1 Filing Date: September 21, 2020performing parallel parking, or using particular PDZ geometries or dimensions; wherein the transport provider is selected based in part on determining the transport provider is capable of utilizing the one or more PDZs. (Chen ¶0029 disclosing matching a transportation request to autonomous transportation vehicles in a geographic zone may be based at least on a capability level of the vehicle to perform driving maneuvers; for example, the autonomous vehicle may have a capability to stop at designated drop-off locations, stop at designated pick-up locations, perform parallel parking, etc.)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bartel in view of Mannan further in view of Bijor further in view of Dicker to include determining the transport provider is capable of utilizing the one or more PDZs based on operational capabilities of the transport provider and operational constraints of the each of the one or more PDZs, the operational constraints comprising at least one of operating in reverse, AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5 Application Number: 16/948,484Dkt: 4872.171US1Filing Date: September 21, 2020performing parallel parking, or using particular PDZ geometries or dimensions; wherein the transport provider is selected based in part on determining the transport provider is capable of utilizing the one or more PDZs as taught by Chen in the system of Bartel in view of Mannan further in view of Bijor further in view of Dicker, in order to determine suitability of the AVs to provider transportation services in certain geographic zones (Chen ¶0023).  

Claim 10: The network computing system of claim 9, 
Bartel discloses determining an optimization score (rank) of each transport provider, but does not explicitly disclose comparing the proposed price indicated in the service response with a price threshold associated with the transport provider utilizing the one or more PDZs. Dicker discloses this limitation:
wherein the determining of the optimization score for the transport provider comprises: comparing the proposed price indicated in the service response with a price threshold associated with the transport provider utilizing the one or more PDZs. (Dicker ¶0050 disclosing the pricing engine determining an upfront price (including their charged costs); the upfront price   may be offered when the pricing engine calculates a certain probability of the upfront price above  a certain threshold in relation to a transitional fare meter price for the scheduled transport based on ride service type, etc.; ¶0073 disclosing calculating a probability for the upfront price based on data such as a probability that the calculated upfront price will be within a predetermined range (3-5%) of an actual price of fulfilling the scheduled transport request utilizing a logical fare meter and a fare rate based on the transport service type; if not the system can apply a standard fare rate for the scheduled transport service, and if so the system can offer the upfront price as a guaranteed price for the scheduled transport service)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bartel in view of Mannan further in view of Bijor to include comparing the proposed price indicated in the service response with a price threshold associated with the transport provider utilizing the one or more PDZs as taught by Dicker in the system of Bartel in view of Mannan further in view of Bijor, in order to provide the most optimal SDV to service the transport request (Dicker ¶0012).  

Claim 11: The network computing system of claim 10, wherein the operations further comprise: 
Bartel discloses an estimated cost for completing the trip, but does not explicitly disclose calculating the price threshold associated with the transport provider utilizing the one or more PDZs based on a baseline price associated with utilizing the one or more PDZs. Dicker discloses this limitation:
calculating the price threshold associated with the transport provider utilizing the one or more PDZs based on a baseline price associated with utilizing the one or more PDZs; (Dicker ¶0073 disclosing calculating a probability for the upfront price based on data such as a probability that the calculated upfront price will be within a predetermined range (3-5%) of an actual price of fulfilling the scheduled transport request utilizing a logical fare meter and a fare rate based on the transport service type; if not the system can apply a standard fare rate for the scheduled transport service, and if so the system can offer the upfront price as a guaranteed price for the scheduled transport service)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bartel in view of Mannan further in view of Bijor to include calculating the price threshold associated with the transport provider utilizing the one or more PDZs based on a baseline price associated with utilizing the one or more PDZs as taught by Dicker in the system of Bartel in view of Mannan, in order to provide the most optimal SDV to service the transport request (Dicker ¶0012).  

Bartel in view of Mannan further in view of Bijor further in view of Dicker discloses the transportation provider (which may be AVs) servicing a transport request to a pick-up and drop-off/destination, and using sensor data to guide the vehicle(s), but does not explicitly disclose determining availability of a first PDZ of the one or more PDZs by analyzing sensor data obtained from one or more AVs that are in an area associated with the first PDZ. Chen discloses this limitation:
and determining availability of a first PDZ of the one or more PDZs by analyzing sensor data obtained from one or more AVs that are in an area associated with the first PDZ. (Chen ¶0036 disclosing the designated pick-up and drop-off locations may be determined based on an ability of the autonomous transportation provider vehicle to perform driving maneuvers; e.g. the autonomous vehicle being able to pull out of or in to a designated pickup location; change lanes to pull in and/or pull out of a designated pick-up or drop-off area; ¶0036 disclosing if the pickup and drop-off location requires the autonomous transportation provider vehicle to change lanes and the autonomous transportation provider vehicle is unable to change lanes to enter the pickup and drop-off location, the pickup and drop-off location may be inaccessible to the autonomous transportation provider; ¶0026 disclosing matching a transportation request to autonomous transportation provider vehicles in a geographic zone may be based on at least which travel routes that the vehicles have been trained to traverse; and using sensors to traverse the travel routes)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bartel in view of Mannan further in view of Bijor further in view of Dicker to include determining availability of a first PDZ of the one or more PDZs by analyzing sensor data obtained from one or more AVs that are in an area associated with the first PDZ as taught by Chen in the system of Bartel in view of Mannan further in view of Bijor further in view of Dicker, in order to determine suitability of the AVs to provider transportation services in certain geographic zones (Chen ¶0023).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (2017/0316696) in view of Mannan (2019/0251762) further in view of Bijor (2017/0351977) further in view of Wang (2017 /0220966) further in view of Chen (2020/0311846).

Claim 18: The computer-implemented method of claim 17, wherein determining whether the one or more PDZs are usable by the transport provider comprises: 
Bartel in view of Mannan discloses the vehicle receiving commands which include route information and specified the operation state of the vehicle, but does not explicitly disclose comparing operational capabilities of the transport provider with operational constraints of the each of the one or more PDZs, the comparing comprising: obtaining the operational capabilities of each of transport provider in the subset of the transport providers accessing the operational constraints of each of the one or more PDZs, determining that the operational capabilities of a first transport provider in the subset of the transport providers is capable of utilizing the one or more PDZs with the operational constraints; and determining that the operational capabilities of a second transport provider in the subset of the transport providers is incapable of utilizing the one or more PDZs with the operational constraints. Chen discloses these limitations: 
comparing operational capabilities of the transport provider with operational constraints of the each of the one or more PDZs, the comparing comprising: obtaining the operational capabilities of each of transport provider in the subset of the transport providers accessing the operational constraints of each of the one or more PDZs, (Chen ¶0036 disclosing the designated pick-up and drop-off locations may be determined based on an ability of the autonomous transportation provider vehicle to perform driving maneuvers; e.g. the autonomous vehicle being able to pull out of or in to a designated pickup location; change lanes to pull in and/or pull out of a designated pick-up or drop-off area; if the pickup and drop-off location requires the autonomous transportation provider vehicle to change lanes and the autonomous transportation provider vehicle is unable to change lanes to enter the pickup and drop-off location, the pickup and drop-off location may be inaccessible to the autonomous transportation provider; same with parallel parking)
 determining that the operational capabilities of a first transport provider in the subset of the transport providers is capable of utilizing the one or more PDZs with the operational constraints; (Chen ¶0029 disclosing autonomous transportation provider vehicles may be able to perform different driving maneuvers based on, without limitation, characteristics of the vehicle, characteristics of traffic control devices within geographic area, type of terrain, density of traffic within the area, etc.; the matching of the request to the autonomous transportation provider vehicle may be based on a capability level of the vehicle to perform driving maneuvers; vehicles 130(1) to 130(n) may have a capability to stop at the designated drop-off locations and pick-up locations)
and determining that the operational capabilities of a second transport provider in the subset of the transport providers is incapable of utilizing the one or more PDZs with the operational constraints. (Chen ¶0031 disclosing the system having access to data associated with autonomous transportation vehicles, the data representing the characteristics or capabilities of the vehicles; the transportation management system may have differing levels of access to the data, the level of access may affect the geographic zones in which the vehicle may provide transportation services; some vehicle manufacturers may not provide access to the data relating to the vehicles and the matching is determined based on the access level; ¶0036 disclosing the designated pick-up and drop-off locations may be determined based on an ability of the autonomous transportation provider vehicle to perform driving maneuvers; e.g. the autonomous vehicle being able to pull out of or in to a designated pickup location; change lanes to pull in and/or pull out of a designated pick-up or drop-off area; if the pickup and drop-off location requires the autonomous transportation provider vehicle to change lanes and the autonomous transportation provider vehicle is unable to change lanes to enter the pickup and drop-off location, the pickup and drop-off location may be inaccessible to the autonomous transportation provider; same with parallel parking)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bartel in view of Mannan further in view of Bijor further in view of Wang to include comparing operational capabilities of the transport provider with operational constraints of the each of the one or more PDZs, the comparing comprising: obtaining the operational capabilities of each of transport provider in the subset of the transport providers accessing the operational constraints of each of the one or more PDZs, determining that the operational capabilities of a first transport provider in the subset of the transport providers is capable of utilizing the one or more PDZs with the operational constraints; and determining that the operational capabilities of a second transport provider in the subset of the transport providers is incapable of utilizing the one or more PDZs with the operational constraints as taught by Chen in the system of Bartel in view of Mannan further in view of Bijor further in view of Wang, in order to determine suitability of the AVs to provider transportation services in certain geographic zones (Chen ¶0023).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628